Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to the claims and the discussion concerning the embodiments disclosed in the originally filed disclosure are noted.  The cited samples have a range of compositions commensurate in scope with the claimed range and show improved properties in terms of ferromagnetic properties as is discussed.  The previously cited prior art to Sonehara is considered to be the closest prior art; however, the teachings of Sonehara are general in nature and are drawn to ferrite structures that may contain Fe, Al and Mn, amongst other elements.  The improved magnetic characteristics of the claimed range as evidenced by the specification represent a secondary consideration that overcomes the rejection based on obviousness over Sonehara.  The reference WO2015019576 is also noted, specifically paragraph 48-50 (IDS).  576 notes the creation of FeAl2O4 with the addition of Mn; however, it is unclear that Mn dopes the B-site as the composition is made under a reducing atmosphere (rendering Mn2+ and occupying the A-site) and the molar ratio of Al:Fe in the composition is more than 2:1 (it is roughly 3:1).  The AB2O4 structure in 576 is only achievable where Mn occupies the Fe site and not the Al site (Mn 0.046 moles, Fe 0.045, Al 0.14 moles).  Based on these considerations 576 teaches a structure that would be represented as Fe1-xMnxAl2O4, which is materially different from FeAl2-xMnxO4.   As this is the case and no other reference either anticipates or obviates the claimed subject matter, the claims as set forth are passed to issue.   In terms of claims 5-8 and 13-16, the reasons for allowance of these claims were included in the final rejection dated 12/8/20 and are incorporated herein by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734